       Case 2:19-cv-02420-JWB-JPO Document 26 Filed 09/24/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


DEBORAH ACOSTA,

                         Plaintiff,

v.                                                     Case No. 19-2420-JWB

ALLEGION, PLC,

                         Defendant.


                                AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 25) to amend the scheduling order

filed on January 15, 2020 (ECF No. 17). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.      All discovery shall be commenced or served in time to be completed by

December 15, 2020.

        b.      The final pretrial conference is rescheduled from November 2, 2020, to

January 4, 2021, at 11:00 a.m., by telephone. All parties participating in this phone

conference are directed to dial the conference center line, 888-363-4749, and use access

code 8914911 to join the conference.         Unless otherwise notified, the undersigned

magistrate judge will conduct the conference.       No later than December 22, 2020,

defendant shall submit the parties= proposed pretrial order as an attachment to an e-mail

directed to ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on


                                             1
O:\ORDERS\19-2420-JWB-25.DOCX
       Case 2:19-cv-02420-JWB-JPO Document 26 Filed 09/24/20 Page 2 of 2




the court’s website (www.ksd.uscourts.gov).

        c.      The deadline for filing all other potentially dispositive motions is now

February 1, 2021.

        d.      Based on the preferences of presiding U.S. District Judge John W. Broomes,

the August 2, 2021 trial date is terminated. The trial date will be reset at the pretrial

conference.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated September 24, 2020, at Kansas City, Kansas.


                                            s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                              2
O:\ORDERS\19-2420-JWB-25.DOCX
